FILE COPY




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                    April 08, 2013

                                              No. 04-11-00405-CR

                                             Lionel GONZALES,
                                                  Appellant
                                                     v.
                                             The STATE of Texas,
                                                   Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2004CR1992
                                Honorable Ron Rangel, Judge Presiding

                                                    ORDER
         In an opinion delivered on February 27, 2013, the Texas Court of Criminal Appeals
reversed our judgment in this appeal, and remanded the case to this court with instructions to
conduct the Barker1 balancing test under the correct standard for determining prejudice, i.e., to
review the record “not for proof of prejudice but rather the rebuttal or extenuation of prejudice.”
Gonzales v. State, No. PD-0724-12, 2013 WL 765575, at *1 (Tex. Crim. App. Feb. 27, 2013)
(not designated for publication) (citing Doggett v. United States, 505 U.S. 647, 658 (1992)). The
mandate was issued on March 25, 2013. Accordingly, the parties may file amended briefs
addressing the issue of prejudice. The appellant’s amended brief, if any, is due within thirty
days from the date of this order. The State’s amended brief will be due thirty days after the
appellant’s amended brief is filed in this court. If either party chooses not to file an amended
brief, the party is ORDERED to promptly notify the court of such fact.


                                                              ____________________________________
                                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2013.


                                                              ____________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court



1   Barker v. Wingo, 407 U.S. 514, 530-31 (1972).